- Prepared by EDGARX.com 722 Burleson Street Corpus Christi Texas 78402 Phone: 361/883-5591 Fax: 361/883-7619 www.torminerals.com EXHIBIT 99.1 TOR Minerals International Reports Second Quarter Financial Results CORPUS CHRISTI, Texas, August 4, 2016 – TOR Minerals International, Inc. (Nasdaq: TORM), producer of high performance specialty minerals, today announced its financial results for the second quarter ended June 30, 2016. Highlights for the second quarter of 2016 as compared to the second quarter of 2015 include: 2Q16 revenue decreased 1% to $9.9 million 2Q16 net income of $87,000, versus 2Q15 net loss of ($107,000) 2Q16 diluted net income per share of $0.03, versus 2Q15 net loss per share of ($0.04) Revenue by Product Group (in 000's) 2Q16 2Q15 % Change Specialty Aluminas $ 5,073 $ 4,298 18% Barium Sulfate and Other Products 2,194 2,394 -8% TiO2 Pigments 2,583 3,271 -21% Total $ 9,850 $ 9,963 -1% Net sales decreased one percent during the second quarter of 2016, as an 18 percent increase in specialty alumina sales was offset by a 21 percent decrease in TiO2 pigment sales and an eight percent decrease in barium sulfate and other product sales. The increase in specialty alumina sales, which includes ALUPREM®, HALTEX® and OPTILOAD®, was due to double-digit volume growth in ALUPREM sales in both Europe as well as the United States, which was partially offset by lower average selling price and to a lesser extent by foreign currency exchange rates. Continued growth of OPTILOAD/HALTEX sales also contributed to the year-over-year increase in specialty alumina sales. Barium sulfate and other product sales decreased eight percent year-over-year with decreased volume in both Europe and the United States. The decrease in TiO2 pigment sales was due to lower volume and lower average selling price related to the continued pricing pressure from Chinese producers. During the second quarter of 2016, gross margin increased to 11.9 percent of sales, versus 9.6 percent during the same period a year ago. Gross margin improvement was related to improved efficiencies and lower raw materials costs, which were partially offset by lower selling prices. In addition, the improvement in gross margin was related to the elimination of idle plant costs at the Company’s SR plant in Malaysia. The company ceased SR production in late 2015, as management determined that it was more cost effective to continue purchasing feedstock material for its TiO2-based products from alternate sources than to resume production at its Malaysian facility. Operating expenses during the second quarter of 2016 were $1.1 million, flat in comparison with the same period last year. Second quarter net income was $87,000, or $0.03 per diluted share, as compared to a net loss of ($107,000), or ($0.04) per share, during the same period a year ago. “Strategic initiatives to divest our SR raw material productions assets and continued investments in our specialty alumina and barium sulfate businesses resulted in a return to profitability during the first half, as well as substantial improvements in our balance sheet. We improved our inventory turns from 2.2x to 3.0x, reducing our investment in inventory by more than 30% year-over-year.
